At the outset, I would like to congratulate you, Sir, and your country, the Kingdom of Denmark, on your election as President of the General Assembly at its seventieth session. We trust that your diplomatic experience will greatly impact the success of this session. We are ready to work with you, Sir, and all the delegations of Member States so as to accomplish our goals and objectives, particularly in the maintenance of international peace and security and in the achievement of sustainable development.
We are also pleased to express our appreciation to His Excellency Mr. Sam Kutesa, Minister for Foreign Affairs of the friendly Republic of Uganda, for his able stewardship of the Assembly at the previous session. I would also like to take this opportunity pay tribute once again to Secretary-General Ban Ki-moon for his tireless efforts to improve the work of the Organization in order to meet the aspirations of all Member States.
This session coincides with the seventieth anniversary of the establishment of the United Nations. The occasion represents an opportunity to renew our confidence in joint international action through the adoption of positive initiatives that could contribute to
the creation of an international economic order based on justice for all States and nations.
Since the dawn of the Omani renaissance on 23 July 1970, we in the Sultanate of Oman have embraced peace and dialogue as basic principles. That is because we are convinced that dialogue is the most logical foundation upon which all forms of conflict can be resolved. Throughout the history of the United Nations, humankind has sought to strengthen confidence through agreed and conciliatory ideas and the principles of the United Nations Charter, which help to deepen and widen common interests and mutual benefits. We also believe that dialogue is a peaceful means of settling disputes, and its use is preferable to resorting to confrontation and conflict.
From that perspective, my country welcomed the agreement reached between the P5+1 and the friendly Islamic Republic of Iran on the Iranian nuclear programme. Despite the fact that that breakthrough took great effort and a considerable amount of time, it can serve as a model for solving controversial and complicated issues among countries through dialogue, negotiation and the balancing of international interests. We hope that that historic agreement will have a positive impact on regional and international peace and security and pave the way for a new era of relations based on cooperation, respect and mutual trust.
The raising of the flag of the State of Palestine as an observer State at the United Nations, though a symbolic gesture, reminds us of the tragedy of the Palestinian people and their aspirations to attain fulfilment of their legitimate rights. We call on the Palestinians and the Israelis alike to return to the negotiating table and work on achieving the vision of two independent States living side by side, through steps that would secure the interests of both parties, based on the pillars of the Arab Peace Initiative and the relevant United Nations resolutions. We also call upon the United Nations and the parties sponsoring the peace process in the Middle East to make greater efforts to reach an agreement for the settlement of the crisis, instead of merely to managing it.
My country also follows with great concern the developments in the crisis in the brotherly Republic of Yemen, which has resulted in disastrous humanitarian tragedies. While we understand the circumstances that provoked the crisis, we continue to believe that the political parties in Yemen are capable of restoring security and stability to the country. We are deeply
15-29946 3/33

A/70/PV.28 03/10/2015
concerned that the continuation of violence in Yemen has enabled several terrorist organizations, including those on United Nations watch lists, to use Yemen as a base for their terrorist activities. That poses a direct threat to the region’s security and stability.
We call upon all political forces in Yemen to support the efforts of the Secretary-General’s Special Envoy, Ismail Ould Cheikh Ahmed, to contribute to the restoration of peace and stability in the Republic of Yemen and to enable the achievement of the aspirations of the brotherly Yemeni people to a safe and dignified life. My country also expresses its strong condemnation of the targeting of diplomatic and consular premises in Yemen’s capital, Sana’a. We call on all parties to respect the rules of international law and refrain from any acts that violate their international obligations, particularly those set forth in the Vienna Convention on Diplomatic Relations of 1961 and the Vienna Convention on Consular Relations of 1963.
As the Syrian crisis has now entered its fifth year, the Syrian people continue to suffer; hundreds of thousands have left their homes and risked their lives in circumstances unprecedented in modern history. We call upon all Syrian parties and neighbouring countries to support the mission of the Secretary- General’s Special Envoy, Mr. Staffan de Mistura, to restore security and stability to that brotherly country and contribute to the eradication of the terrorism that has been able to find a foothold in Syria and currently poses a threat to regional and international security. My country reiterates its firm and uncompromising stance in condemning all forms of terrorism, without regard to their causes and motivations.
While we commend the humanitarian efforts by countries and regional and international organizations to alleviate the suffering of the Syrian people, we appeal to the international community to do even more to protect the brotherly Syrian people at home and abroad. In that respect, we would like to emphasize the continuation of the humanitarian programme offered by the Sultanate of Oman to help Syrian refugees.
My country stresses the importance of maintaining the universality of the nuclear non-proliferation regime. That can be achieved only by strengthening the three pillars of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), namely, nuclear disarmament, nuclear non-proliferation and the peaceful uses of nuclear energy. In that context, we call upon the sponsors of
the Treaty to fully implement the resolution of the 1995 NPT Review Conference on making the Middle East a region free from nuclear weapons and other weapons of mass destruction. That would help safeguard the credibility and universality of that important treaty.
Resolution 55/2, containing the Millennium Declaration, is considered an important document, as it sets forth an ambitious international programme to assist countries achieve high levels of economic and social development. However, the weakness of the global economy over the past 20 years has had serious social repercussions, including an increase in number of unemployed, which has crippled the ability of many countries to achieve the Millennium Development Goals. Bearing that in mind, we call upon the international community to put the issues of the economy, trade and the environment at the forefront of the urgent issues that need to be addressed. The first and foremost of those issues is the international energy trade, since it is crucial that the international trade in energy, specifically the price of oil and its by-products, be properly organized.
My country looks forward to the convening of the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris. We hope that participating countries can agree on a balanced international programme that takes into account the concerns and interests of all developing and developed countries.
We are facing real challenges that we must tackle resolutely if we are to ensure that we are not hindering development but encouraging it in a way that helps us to achieve the Sustainable Development Goals. We therefore believe that the next phase of joint international action requires that the members of the international community expand their concept of genuine partnership and shared destiny. We hope that this session succeeds and that the goals of the United Nations will be accomplished.
